Warner, J.
This was an application for an injunction to restrain the collection of a tax.fi.fa., issued by the Comptroller General of the State, against a defaulting tax collector and his securities. The injunction was refused by the Judge to whom it was presented, and such refusal is assigned for error here. In our judgment, if the complainants were entitled to have any judicial interference, in regard to the several matters of which they complain, they had as ample and complete remedy in a Common Law Court, as they would have in a Court of Equity. In view of the facts alleged in their bill, the application for an injunction was properly refused.
Let the judgment of the Court below be affirmed.